Case 1:21-cr-20106-RNS Document 8 Entered on FLSD Docket 03/09/2021 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

 UNITED STATES OF AMERICA,

 vs.                                    CASE NO.1:21-cr-20106-SCOLA/GOODMAN

 MARTIN VALDES,
 FIDALGIS FONT,
 JULIO LOPEZ, and
 DUNIEL TEJEDA,

       Defendants.
                                    /

                  NOTICE OF PERMANENT APPEARANCE

       GUSTAVO D. LAGE, a member in good standing of the Florida Bar and a

 member of the Federal Bar admitted to practice in the Southern District of Florida,

 hereby enters his appearance on behalf of himself and SANCHEZ-MEDINA,

 GONZALEZ, QUESADA, LAGE, GOMEZ & MACHADO LLP, as attorney of

 record for the Defendant, MARTIN VALDES, for representation through the trial

 and appeal of this matter.

                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 9, 2021, I electronically filed the
 foregoing document with the Clerk of Court using CM/ECF. I also certify that the
 foregoing document is being served this day via transmission of Notice of Electronic
 Filing    generated    by     CM/ECF        to:     Joshua D. Rothman,       AUSA,
 (Joshua.D.Rothman@usdoj.gov)         and     Lauren      M.      Elfner,     AUSA,
 (Lauren.Elfner@usdoj.gov), Department of Justice, Consumer Protection Branch, 450
Case 1:21-cr-20106-RNS Document 8 Entered on FLSD Docket 03/09/2021 Page 2 of 2



 5th Street, N.W., Suite 6400 S, Washington, DC 20530.

                               Respectfully submitted,

                               SANCHEZ-MEDINA,
                               GONZALEZ,QUESADA
                               LAGE, GOMEZ & MACHADO LLP
                               201 Alhambra Circle, Suite 1205
                               Coral Gables, Florida 33134
                               Telephone: (305) 377-1000
                               Telecopier: (305) 441-2730
                               E-Mail: glage@smgqlaw.com
                               Attorneys for MARTIN VALDES

                               By: S/Gustavo D. Lage_________
                                     GUSTAVO D. LAGE, ESQ.
                                      Fla. Bar No. 972551
